Citation Nr: 1646007	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted erectile dysfunction (ED) and established a non-compensable rating, as well as special monthly compensation for loss of use of a creative organ.

The issue of a claim for entitlement to benefits for a kidney condition of a dependent due to the Veteran's Agent Orange exposure has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

Throughout the entire appeal period, the competent medical and lay evidence of record does not demonstrate deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for erectile dysfunction throughout the entire appeal period, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-414, 4.115a, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  In August 2009 the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection.  Service connection was subsequently granted in March 2010 for erectile dysfunction, and the Veteran appealed the initial noncompensable rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  Post-service VA treatment records and private records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim.  The VA examination report from October 2009 reflects that the examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  While the Veteran complained of worsening impotence, at no point did he indicate he may have a penile deformity that would need to be examined.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has canceled his hearing before a Veterans Law Judge, therefore the duty to assist has been met.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where VA's adjudication of the claim for an increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The question for the Board is whether the Veteran is entitled to a higher rating for his erectile dysfunction.  Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a), however; in the instant case the Veteran has already received this special monthly compensation since August 2009.  The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  The condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 3, Block b.  

In the instant case, an October 2009 VA examination noted erectile dysfunction caused by diabetic neuropathy, with the symptom being that vaginal penetration possible less than half of the time.  Service connection for ED was subsequently granted in March 2010 with a noncompensable rating assigned, as well a special monthly compensation for loss of use of a creative organ.  

In his May 2010 Notice of Disagreement the Veteran stated that a 0% rating for erectile dysfunction is not commensurate for loss of "manhood."  In statements in May 2010 and January 2011, the Veteran stated he was completely impotent. 

At an October 2010 examination at Seven Hills Urology, it was noted the Veteran's male gerontology examination was normal, including no masses or swelling.  

On his July 2011 VA Form 9 Substantive Appeal the Veteran noted that his penis was not deformed, "it just does not work."  

In a July 2011 lay statement, the Veteran's wife also acknowledged that he did not have a penile deformity but said that he was 100 percent impotent. 

As the evidence of record does not show that the Veteran has a penile deformity, he is not entitled to a compensable rating under diagnostic Code 7522.  While the Veteran complained of worsening impotence, he himself has acknowledged that he does not have a penile deformity and medical records do not demonstrate a deformity.  While the Board notes the Veteran needs to demonstrate penile deformity to receive a 20 percent rating under the diagnostic code 7522, he in fact already receiving special monthly compensation for loss of use of a creative organ due to his impotence under 38 U.S.C.A. § 1114(k).

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable evaluation, in excess of 0 percent, for erectile dysfunction, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration of Erectile Dysfunction

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating and finds that it is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected impotence is contemplated and reasonably described by the rating criteria under Diagnostic Code 7522.  See 38 C.F.R. § 4.115b.  In this regard, the Veteran's disability is manifested by erectile dysfunction without a deformity.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7522.

In sum, the Board finds that a comparison of the Veteran's impotence with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was also granted service connection for posttraumatic stress disorder, diabetes mellitus, and peripheral neuropathy of the extremities.  The medical and treatment records do not reflect that these conditions have caused a worsening of his erectile dysfunction other than what is described in the rating system.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's condition.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


